Citation Nr: 1714005	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  08-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable initial disability rating for service-connected left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus of the right ear.

4. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to October 1966 and from August 1967 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Board remanded the Veteran's claim in order to schedule him for a requested videoconference hearing. After several postponements, the Veteran withdrew his hearing request in a March 2017 communication. There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015). The claim has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claims. Specifically, remand is required to obtain new VA examinations and to retrieve any outstanding medical treatment records.

The Veteran has claimed that his hearing loss symptoms have progressed and that his bilateral knee condition results in severe pain. The Veteran's military personnel records indicate that he was a rifleman and later designated as an aircraft technician. He claims that his hearing problems are a result of his exposure to explosions and jet engine noise and that his bilateral knee condition arose from an injury sustained during an amphibious assault exercise.

Compensable rating for service-connected left ear hearing loss

The Veteran has claimed an increase for his service-connected left ear hearing loss. His left ear hearing loss has been evaluated as 0 percent disabling since December 1980. 

The Board observes that the Veteran's first audiogram of record is from July 1962. His audiogram yielded the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
15
0
0
10
55
60
Right
15
5
5
10
5
5

The Veteran had additional in-service audiological evaluation during service between 1967 and 1970 at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385 (2015), audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

An April 1967 audiogram yielded the following results, converted from the table above:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
20
15
15
-
45
-
Right
20
15
20
-
10
-

A February 1968 audiogram yielded the following converted results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
35
20
20
35
20
30
Right
30
20
20
25
0
30

A September 1968 audiogram yielded the following converted results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
0
0
0
0
0
0
Right
25
20
15
0
0
15

The Board will now summarize any additional in-service audiograms since 1971. A February 1971 audiogram indicates normal hearing for the right ear and impaired hearing for the left ear at 4000-6000 Hz. Audiograms from March 1971, February 1972, and February 1979 revealed similar results.

A March 1980 audiogram yielded the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
15
15
50
75
70
Right
5
10
5
5
10
20

A March 1981 audiogram yielded the following results:


Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
10
0
-
70
-
Right
5
10
5
-
5
-

The Veteran was afforded a VA examination in August 2006. At that time, the Veteran's puretone thresholds in decibels were as follows: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
45
45
35
65
85
Right
30
30
40
20
25

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 94 percent for the right ear and 94 percent for the left ear. Average decibel loss in the left ear was 58.

The Board finds that a more contemporaneous VA examination is needed to evaluate the current severity of the Veteran's service-connected left hearing loss. 

Generally, contemporaneous medical records are required to assess a Veteran's disability level in a rating decision. In Caffrey v. Brown, the United States Court of Veterans Appeals (CAVC) held that a November 1988 examination was too remote from an October 1990 Board decision to constitute a contemporaneous examination. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"). Here, the evidence of record indicates that an August 2006 VA examination, upon which the noncompensable disability rating was based and continued, is not contemporaneous. 

Given the above, the Board finds that it likely that the Veteran's left ear hearing loss has worsened in the 10 years since the previous examination upon which the determination of a noncompensable rating was based and continued. Therefore, the Veteran's medical record concerning his left ear hearing loss disability is no longer contemporaneous and a new examination must be provided in order to give an accurate evaluation reflecting the level of his current left ear hearing loss.

Right ear hearing loss and tinnitus

The Veteran contends service connection is warranted for his right ear hearing loss and complaints of tinnitus.

The Board notes that a summary of the Veteran's hearing loss history is discussed above in the previous section.

At the Veteran's August 2006 VA examination, he reported a history of military noise exposure including artillery fire and jet engines. He denied any post-service noise exposure. He complained that his tinnitus began around 1965. The examiner noted that a review of the Veteran's claims file documents no evidence of right ear hearing loss during service. The examiner noted that the Veteran's current right ear hearing loss at 2000 Hz "is not consistent with the usual pattern of hearing loss associated with a noise-induced hearing loss." The examiner concluded that the Veteran's right ear hearing loss is not the result of military noise exposure. No additional rationale was provided and there was no opinion regarding the Veteran's claimed right ear tinnitus.

The Veteran has been diagnosed with right ear hearing loss and no opinion as to right ear tinnitus has been provided. As the Board has indicated, the Veteran's most recent and pertinent VA examination for hearing loss took place in August 2006, over 10 years ago and that a new VA examination is necessary to determine the current severity of his left ear hearing loss. As such, the Board finds that that the Veteran should also be afforded a new examination to determine the nature of and etiological basis for his right ear hearing loss and complaints of tinnitus.  (Although it is noted parenthetically, that a grant of service connection for tinnitus of the right ear would result in no additional compensation as service connection for left ear tinnitus has been granted, and the maximum 10 percent schedular rating for tinnitus has been assigned.)

Bilateral knee disability

The Veteran contends that service connection is warranted for a claimed bilateral knee disability.

The Board observes that the Veteran has received some VA treatment for his claimed knee disability. Several VA medical records document his complaints of and treatment for bilateral knee pain. For instance, an April 2006 report notes that the Veteran complained of bilateral knee pain from an in-service injury sustained in the 1950s. The assessment noted "bilateral knee pain possibly arthritis." Although x-rays were planned, they could not be located by the Board. However, a September 2006 follow-up report shows continued knee pain with an assessment of  "degenerative arthritis on both knees." There are also reports indicating a diagnosis of bilateral chondromalacia. Several VA medical reports from 2007 note continued knee pain with some orthotic treatment.

It does not appear that the Veteran was ever afforded a VA examination concerning the etiology of his claimed bilateral knee disability. VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in-service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Therefore, on remand, the Veteran should be afforded a VA examination to obtain an etiological opinion on whether a bilateral knee disability, to include degenerative arthritis and/or chondromalacia, had its onset in or is related to his service.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received some VA treatment for his conditions, but there are no VA treatment records after 2007.  Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. After completing the preceding development, schedule the Veteran for a new VA audiological examination to assess the current severity of his left ear hearing loss and to address the nature and etiology of his right ear hearing loss and tinnitus.

The audiologist is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 (2015) and should include testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hz and speech recognition scores using the Maryland CNC Test. The VA audiologist must fully describe the functional effects caused by the left ear hearing disability in the final report. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure, including explosions and jet engines. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA audiologist must then opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right ear hearing loss and complaints of tinnitus manifested in-service or are otherwise causally or etiologically related to his military service, to include noise exposure.

A complete rationale must be provided for all opinions expressed.

3. Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his bilateral knee disability. A complete copy of the claims file, including this remand, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished. Any clinically indicated testing and/or consultations should be performed. 

Following a review of the record and physical examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral knee disability had its onset in or is otherwise etiologically related to his period of active service. In offering this opinion, the examiner is instructed that the Veteran is competent to report having injured his knee during a military exercise in the 1950s and experiencing intermittent pain since.

A complete rationale must be provided for all opinions expressed.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




